UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1644


In Re:   TERRENCE MAURICE WHITAKER,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:08-cv-00702-TDS-DPD)


Submitted:   October 21, 2009               Decided:   November 16, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terrence Maurice Whitaker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrence     Maurice    Whitaker    petitions    for   a   writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2254 (2006) habeas corpus petition.                 He seeks

an order from this court directing the district court to act.

Our review of the district court’s docket sheet reveals that the

district    court     entered   a   final    order   and   judgment    granting

summary    judgment    in   favor   of   the   respondent,    dismissing      the

petition,     and     denying   a    certificate     of    appealability       on

September 30, 2009.         Accordingly, because the district court has

recently decided Whitaker’s case, we deny the mandamus petition

as moot.      We grant leave to proceed in forma pauperis.                    We

dispense    with    oral     argument    because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                         2